Citation Nr: 1513203	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of heat/head injury.

2.  Entitlement to service connection for residuals of left knee injury.

3.  Entitlement to service connection for low back disorder, to include as secondary to left knee.

4.  Entitlement to service connection for right arm neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty training as a member of the Arkansas Army National Guard (ARARNG) from March to June 1977.  Afterwards, he performed periods of active (ACDUTRA) and inactive (IACDUTRA) duty for training. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for the benefits sought on appeal.

In December 2014, the Veteran testified at a Board hearing via video conference before the undersigned.  A transcript of the hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not provided a VA examination as part of the assistance provided him by the RO.  His service treatment records, however, document his asserted basis for his claim of residuals of an in-service heat injury and a left knee injury.  Further, the Veteran testified to continuous related symptoms, and that he sought treatment shortly after his separation from active service.  Thus, the Board finds the duty to provide a VA examination has been triggered.  See 38 C.F.R. § 3.159(a)(2), 3.159(c)(4) (2014).  The Veteran and his wife also testified that the Veteran underwent back surgery in 2013.  The records related to the surgery need to be obtained and included in the electronic file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all records of VA treatment for the conditions on appeal since April 2013, including records of back surgery.

2.  Ask the Veteran to authorize VA to obtain any outstanding records of treatment by Dr. Harris for headaches.

3.  If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records and of further actions that will be taken regarding the claims on appeal.

4.  After the above is complete, arrange an examination of the Veteran by an appropriate examiner.  Ask the examiner to opine on the following:

Is there at least a 50-percent probability that the Veteran manifests any residuals of the July 1981 in-service heat injury, to include headaches or a head injury?

Does the Veteran have a currently diagnosed left knee disorder?  If so, is there at least a 50-percent probability that any currently diagnosed left knee disorder is causally related to the July 1978 left knee trauma noted in the service treatment records or otherwise causally connected to active service?

Is there at least a 50-percent probability that the Veteran's currently diagnosed low back disability is causally connected to his active service?  If the answer is, No, and if the examiner opines that there is a causal connection between a currently diagnosed left knee disorder and active service, is there at least a 50-percent probability that the low back disability is due to the left knee?  If the answer is, No, is there at least a 50-percent probability that the left knee aggravates-that is, chronically worsens, the low back disability.

If aggravation is found, the examiner should state whether there are medical records created prior to the aggravation or between the time of aggravation and the current level of disability that show a baseline of the back disability prior to aggravation.

The examiner should provide a full explanation for all opinions.

The examiner is advised that the Veteran's reports must be considered in rendering the requested opinions.  The examiner is advised further that the absence of documented medical treatment may not be the sole basis for a negative nexus opinion.  If the absence of documented treatment is significant, please explain why.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




